DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 2-3, 9-20 in the reply filed on 11/30/2021 is acknowledged.  The traversal is on the ground(s) that claims 4 and 5 should be rejoined since they are drawn to ERF gene mutations at the nic1b locus included within the generic mutation at a nic1b allele recited in claims 2-3. This is found persuasive and claims 4-5 are rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending. Claims 6-8 are withdrawn. Claims 1-5, 9-20 are examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-5, 9 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Legg, P. D., and Collins, G. B. (1971) Inheritance of percent total alkaloids in Nicotiana tabacum L. II. Genetic effects of two loci in Burley 21 LA Burley 21 populations. Can. J. Genet. Cytol. 13, 287–291; in light of Gavilano, L. et al., J. Agric. Food Chem. 2006, 54, 9071-9078; and Qin, Q. et al., Plant Biotechnology Journal (2021) pp. 2150-2152.
The claims are broadly drawn to a tobacco plant comprising a genetic modification suppressing one or more genes from a NIC1b locus, comprising a nic1b mutant allele or decreasing the expression or activity of one or more ethylene-response factor (ERF) genes from a NIC1b locus selected from the group consisting of ERF101, ERF110, ERFnew, ERF199, ERF19, ERF130, ERF16, ERF29, ERF210, and ERF91L2; and further comprising a second genetic modification increasing the nicotine to nornicotine conversion and overexpressing a nicotine demethylase.
Legg and Collins teach LA Burley Tobacco having aabb mutations at the alkaloid/nicotine loci designated A and B in Burley tobacco and other cultivated tobacco varieties; and also teaches curing of tobacco on page 288 in the 6th paragraph 1st sentence.
Qin provides evidence that aabb is NIC1(aa) and NIC2(bb) and are associated with ethylene responsive factors (i.e. ERF genes) and that the nic1 allele of LA Burley 21 comprises a mutation in the only ERF gene at the NIC1 locus shown to activate nicotine synthesis (see page 2150 right column 2nd full paragraph), the ERF199 gene; and thus Legg teaches the limitations in part of claims 1-5 (drawn to gene suppression at the NIC1 locus notably a nic1b allele ERF199). Qin’s map based cloning of ERF199 revealed seven total open reading frames that were cloned and two truncated ERF genes discovered at the NIC1 locus with ERF199 as the only to activate nicotine synthesis when transformed into LA Burley. 
nd full paragraph and page 9077 left column lines 20-33; see also beginning of Materials and Methods section for Burley linage of DH98-325-5). The vector control results for DH98-325-5 in Table 2 (page 9075) and Table 4 (page 9076) show an increase in the mean % conversion from the T0 to the T1 generation of 3.6% to 11.6%; thereby providing evidence for a genetic modification (i.e. conversion) that results in an increase in nicotine to nornicotine conversion and is an overexpression of said nicotine demethylase when viewed from generation to generation; and thus the reference teaches all the limitations of claims 1-5 and 9. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Patent 11,000,059 having priority to U.S. Patent 10,294,520 effectively filed 20 February 2014.
	The claims are broadly drawn to a tobacco plant comprising a genetic modification suppressing one or more genes from a NIC1b locus; and further comprising increasing the nicotine to nornicotine conversion by transformation with a CYP82E4, CYP82E5, or CYP82E10 thereby over expressing a nicotine demethylase CYP82E4v2.

Qin cited supra teaches that the NIC1 locus comprises seven intact open reading frames and two truncated open reading frames and that only one of the open reading frames, ERF199 when transformed into a tobacco plant activated nicotine biosynthesis, thereby teaching that the other open reading frames (truncated or not) are suppressed genes at the NIC1 locus.
Gavilano provides evidence that Burley tobacco lines increase nicotine to nornicotine conversion when advanced to subsequent generations (see page 9072 left column 2nd full paragraph and page 9077 left column lines 20-33; see also beginning of Materials and Methods section for Burley linage of DH98-325-5). The vector control results for DH98-325-5 in Table 2 (page 9075) and Table 4 (page 9076) show an increase in the mean % conversion from the T0 to the T1 generation of 3.6% to 11.6%; thereby providing evidence for a genetic modification (i.e. conversion) that results in an increase in nicotine to nornicotine conversion in a tobacco plant.
In addition Gavilano teaches an increase in the nicotine to nornicotine conversion during curing or senescence (see Abstract); and thus claims 1, 9-13 are anticipated by the ‘059 Patent.

Claims 1, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Patent 10,647,989 filed on October 6, 2017.
	The claims are broadly drawn to a tobacco plant comprising a genetic modification suppressing one or more genes from a NIC1b locus; and further comprising a second genetic 
	The ‘989 Patent teaches in columns 63-72 anthocyanin biosynthetic enzymes and regulatory transcription factors that modulate genes involved in antioxidant biosynthesis, that would increase the level of antioxidants in a tobacco plant transformed therewith and suggests Burley tobacco plants are suitable for modification to increase levels of anti-oxidants (see column 33 lines 41-64).
	Qin cited supra teaches that the NIC1 locus comprises seven intact open reading frames and two truncated open reading frames and that only one of the open reading frames, ERF199 when transformed into a tobacco plant activated nicotine biosynthesis, thereby teaching that the other open reading frames (truncated or not) are suppressed genes at the NIC1 locus.
Gavilano provides evidence that Burley tobacco lines increase nicotine to nornicotine conversion when advanced to subsequent generations (see page 9072 left column 2nd full paragraph and page 9077 left column lines 20-33; see also beginning of Materials and Methods section for Burley linage of DH98-325-5). The vector control results for DH98-325-5 in Table 2 (page 9075) and Table 4 (page 9076) show an increase in the mean % conversion from the T0 to the T1 generation of 3.6% to 11.6%; thereby providing evidence for a genetic modification (i.e. conversion) that results in an increase in nicotine to nornicotine conversion in a tobacco plant.
In addition Gavilano teaches an increase in the nicotine to nornicotine conversion during curing or senescence (see Abstract); and thus claims 1, 14-16 are anticipated by the ‘989 Patent.

Claims 1-5 and 9-20 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663